Citation Nr: 0720174	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-43 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision rendered by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of service 
connection for PTSD.

The veteran failed to report to a January 2006 Travel Board 
hearing that was to be held before the undersigned Veterans 
Law Judge.

This case was remanded for additional development in a July 
2006 Board decision.  The requested development has since 
been completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained and 
considered.

2.  Resolving all doubt in favor of the veteran, the service 
personnel records tend to corroborate the veteran's claimed 
in-service personal assault.

3.  The veteran has been diagnosed with PTSD; and a medical 
opinion has established a nexus between PTSD and stressful 
events of personal assault during military service.


CONCLUSION OF LAW


The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2004 and July 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
These letters also identified alternative sources of military 
and non-military evidence which may constitute evidence of 
his claimed PTSD stressor.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 3.304(f)(3); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006)).


Factual Background

Service medical records show that the veteran's psychiatric 
evaluation was normal upon enlistment in July 1966.  The July 
1966 Report of Medical History form shows no history of 
excessive drinking.  

Service personnel records show the veteran was initially 
assigned to Company D, Third Battalion, U.S. Medical Training 
Center at Ft. Sam, in Houston, Texas.  The veteran received 
an Article 15 in February 1967 for throwing an empty bottle 
at his superior non-commissioned officer (NCO) while a member 
of that unit.  The veteran was then transferred to Ft. 
Campbell, Kentucky, and assigned to Headquarters, Company A, 
326th Medical Battalion.  In March 1967, the veteran received 
a second Article 15 for failure to report to his scheduled 
duty station.  Records reflect that while in this unit, the 
veteran's conduct was rated as good and his level of 
efficiency was fair.  

Service records reflect that the veteran was later 
transferred to Company B, 1st Mn (Abn), 506th Infantry 
division, in March 1967, in an attempt at rehabilitation.  
However, the records show that veteran was reported AWOL on 
two occasions in April 1967.  He was also arrested by 
civilian authorities in June 1967, convicted for speeding, 
and was confined for two days.  An investigation was then 
initiated for the purposes of discharging the veteran from 
service.  In June 1967, in connection with the discharge 
proceedings, the veteran underwent a psychiatric examination.  
The physician reported that the veteran suffered from chronic 
alcoholism, moderately severe.  It was noted that the veteran 
drank on duty, had at least 8 civilian arrests for drunk and 
disorderly, and three Article 15s, two of which were 
associated with drinking.  The report also indicated the 
veteran had a history of heavy drinking prior to entering 
military service.

The June 1967 Discharge Recommendation report stated that the 
veteran was habitually AWOL and was a chronic disciplinary 
problem.  He was noted to have no regard or respect for rank 
or authority.  It further indicated the veteran had little 
responsibility and on several occasions had threatened NCOs.  
He was discharged as unsuitable for military service in 
August 1967.  The veteran's conduct and efficiency for this 
period was rated as unsatisfactory.  

The earliest records of post-service psychiatric treatment 
are from the Richland County Area Mental Health Center, and 
are dated from January 1973 to August 1976.  These records 
are negative for a history of sexual assault while in 
military service.  However, the records show the veteran 
experienced anxiety attacks, nervousness, and displayed anti-
social behavior, with no identified cause.  The records also 
show that the veteran reported engaging in heavy drinking and 
drug abuse after he was discharged from military service.  He 
was noted to have been arrested on several occasions for 
drunk and disorderly behavior, and was imprisoned for two 
years on charges of breaking and entering, and grand larceny.

VA outpatient treatment records reflect diagnoses of bipolar 
disorder, and also PTSD by history, on the basis of the 
veteran's reported military sexual trauma.  In a February 
2004 mental health evaluation record a VA licensed 
psychologist stated that the veteran's test results were 
compatible with a DSM-IV diagnosis of PTSD.  The psychologist 
also noted that the veteran seemed authentic in his 
presentation of the traumatic stressor which occurred in 
service because he was open in providing detailed information 
about the stressor and about his symptoms.  

Social Security Administration records, accumulated for 
determination of disability benefit, reflect a primary 
diagnosis of affective/mood disorder and a secondary 
diagnosis of anxiety-related disorder in May 2002.

The veteran underwent a VA psychiatric examination in August 
2006.  The veteran reported that prior to entering military 
service he had no legal infractions, and generally did not 
have any delinquent behavior or conduct disorders.  He was 
not exposed to trauma as a child and had no major medical 
problems.  He also denied abuse of alcohol and drugs to a 
significant degree pre-service.  The veteran reported that 
while in service, and on at least a dozen occasions, his 
immediate supervising sergeant forced him to submit to sexual 
activity, including oral sex.  The veteran stated he believed 
his only recourse was to go AWOL and hitchhike home to his 
father, who reportedly brought him back.  He indicated that 
he began to abuse alcohol at this time.  The veteran further 
related the details of his post-military history which 
included numerous bar fights, a two-year incarceration, and 
an inability to maintain employment due to problems with 
authority figures.  He also reported ongoing psychiatric 
treatment for depression and anxiety.  

Based upon a review of the claims file and clinical 
evaluation of the veteran, the examiner provided an Axis I 
diagnosis of PTSD and panic disorder.  The examiner noted 
further that the veteran met all the criteria for a PTSD 
diagnosis and one has to assume that his claim of sexual 
molestation and abuse is true, as there is no way of 
independent verification.  Other factors which made the 
veteran's claim plausible were the facts that the veteran 
volunteered to join the military; and that he did not have 
any significant anger or alcohol problems before joining the 
military.  The examiner further noted that, if the veteran 
was indeed sexually abused by his superior, it was 
conceivable that the veteran had very little recourse to 
address this, especially since he was only 17 years old.  It 
seemed consistent that he would then try to escape by going 
AWOL and try to cope with the stress by excessive alcohol 
intake.  The veteran's subsequent difficulties with authority 
figures further buttressed his claim.  The examiner concluded 
that if one were to assume that the allegation was true, then 
the rest of the criteria for PTSD are indeed met.


Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy 
and is claiming a combat related stressor. 38 C.F.R. § 
3.304(f)(1).  If, as in this case, the veteran did not engage 
in combat and is not claiming a combat-related stressor, the 
veteran's lay testimony, by itself, is not enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor. Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians, pregnancy tests or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The veteran alleges that military sexual trauma caused him to 
develop post-traumatic stress disorder (PTSD).  In written 
statements dated in April 2004, the veteran specifically 
averred that beginning in February 1967, his immediate 
supervisor, identified as U.S. Grant, forced him to accept 
oral sex and other sexual acts against his will.  The veteran 
also stated that this superior used tactics such as sleep 
deprivation and excessive kitchen duty assignments to harass 
him.

Based upon a review of the cumulative evidence and resolving 
all doubt in the veteran's favor, the Board finds that 
service connection for PTSD, claimed as a result of in-
service sexual trauma is warranted.  The veteran was 
diagnosed with PTSD by a VA examiner in August 2006.  This VA 
examiner has associated the PTSD diagnosis with a history of 
sexual assault/abuse during military service.  Thus, two of 
the three elements for service connection for PTSD are 
satisfied.  In addition, other VA psychiatric treatment 
reports have presented diagnoses of PTSD associated with the 
alleged military sexual trauma.

The remaining question is whether there is credible 
supporting evidence of the claimed stressors, or whether the 
evidence contains adequate markers which corroborate the 
veteran's account of military sexual trauma.  The Board finds 
that there are adequate markers to corroborate the veteran's 
claimed stressor.  The veteran has indicated that his sexual 
abuse began after he was assigned to Company B, 1st Mn (Abn), 
506th Infantry division.  While the Board notes that the 
veteran's performance was not stellar prior to his transfer, 
as he had already received two Article 15s, the service 
personnel records clearly show that the veteran's behavior 
deteriorated to even a greater degree after the transfer.  He 
went AWOL on at least two occasions and the personnel records 
indicate he was noted to be a habitual AWOL and constant 
disciplinary problem.  His conduct decreased from good to 
unsatisfactory.  The Board has also considered the diagnosis 
of alcoholism on the June 1967 psychiatric evaluation report.  
Although it was indicated that his chronic alcoholism existed 
prior to service, and was due to a predisposition to heavy 
drinking; the Board points out that at no time prior to 
transfer into Company B had there been any references to 
excessive drinking or alcohol abuse.  Also, the veteran 
denied a history of excessive drinking during his July 1966 
entrance examination.  Thus, the Board finds that there is at 
least some evidence in the record to support a conclusion 
that the veteran began to abuse alcohol only after his 
transfer into the company in which he alleges to have been 
assaulted.  The Board also notes that in the medical opinion 
of the licensed VA psychiatrist (who reviewed the veteran's 
claims file and performed a clinical evaluation), it was 
determined that the claimed in-service stressor is likely to 
have occurred.  There is no medical opinion in the record to 
refute this diagnosis.  Therefore, resolving doubt in favor 
of the veteran the Board finds that the in-service stressor 
is credible.

In summary, the Board finds that all of the necessary 
elements for establishing service connection for PTSD based 
on a claim of sexual assault have been satisfied. Therefore, 
resolving all doubt in the veteran's favor, the Board finds 
that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
K.  OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


